Citation Nr: 0204209	
Decision Date: 05/08/02    Archive Date: 05/17/02

DOCKET NO.  95-24 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  What evaluation is warranted for residuals of a right 
facial injury with status post fractured right orbital from 
August 13, 1983?

2.  Entitlement to an effective date prior to January 24, 
1991, for the assignment of an one hundred percent rating for 
post traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1969, and from December 1978 to July 1983.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1986 rating action of the 
Washington, D.C. Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In September 1987, the veteran raised the issue of 
entitlement to service connection for the loss of two front 
teeth.  Additionally, the record reveals that the appellant 
has raised the issue of entitlement to service connection for 
a depressed maxilla.  Finally, the representative appears to 
raise the issue whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for chloracne.  These issues, however, have yet to 
be adjudicated by the RO.  Accordingly, they are referred to 
the RO for appropriate action.

The veteran was represented at his March 2002 hearing by John 
Fatheree, a private attorney.  That representation was 
provided with the clear consent of the appellant.  The record 
before the Board at this time, however, does not include a 
written power of attorney in favor of Mr. Fatheree.  
Accordingly, the Board is required to recognize the Disabled 
American Veterans as the appellant's representative.  Of 
course, should the veteran desire to directly appoint Mr. 
Fatheree or anyone else as his attorney representative he may 
do so at any time by completing a VA Form 22a.




FINDING OF FACT

Since August 13, 1983, residuals of a right facial injury, 
status post right orbital fracture, have primarily been 
manifested by sensory manifestations of numbness, tingling, 
intermittent pain and intermittent tics.  There is, however, 
no objective clinical evidence of greater than moderate 
incomplete paralysis of the fifth cranial nerve.  


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
criteria for a 10 percent evaluation, but not higher, for 
residuals of a right facial injury with status post fractured 
right orbital from August 13, 1983, have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8205(1983 & 
2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

In June 1983, the veteran was involved in an altercation 
during which time he was struck and kicked in the right 
facial area.  Physical examination revealed extreme right 
facial area swelling, and decreased sensation in the 
distribution of the second division of the fifth cranial 
nerve.  X-ray examination showed a right orbital floor 
fracture, an inferior orbital rim fracture, and a fracture of 
the lateral aspect of the right maxillary antrum.

The veteran sought entitlement to service connection for 
residuals of the right orbital fracture in August 1983.  He 
was afforded a VA examination in February 1984, at which time 
he reported right sided facial numbness.  On examination the 
corneas were clear and there was no evidence of diplopia.  
There was some loss of sensation over the right periorbital 
area.  The diagnosis was loss of sensation, right periorbital 
area, secondary to right facial fractures.  

A September 1986 rating decision granted service connection 
for residuals of right facial injury, status post right 
orbital fracture, and assigned a noncompensable evaluation 
effective from August 13, 1983. 

In September 1987, the veteran noted disagreement with the 
evaluation assigned for his right facial disability.  Alas, a 
statement of the case was not issued until April 1995.  A 
timely appeal was filed in June 1995.  

At a May 1995 VA examination the veteran complained of 
intermittent twitching below the right eyelid, numbness of 
the right cheek and intermittent right facial pain.  Right 
facial pain would occur two to three times a month and last 
one-half to two days.  He denied memory problems or loss of 
consciousness or problems with his vision.  On examination, 
there was no tenderness to palpation over the right orbit or 
zygomatic arch.  Pupils were equal and reactive to light.  
Extraocular movements were intact.  There was a two and a 
half-inch curved horizontal scar over his right lateral 
eyebrow.  His fundi were benign.  There was no nystagmus or 
weakness.  There was decreased sensation to cold and pain at 
the second division of the fifth cranial nerve (maxillary).  
Radiological examination showed no acute fracture.  There was 
some inward bowing of the right nasal bone, but it was 
minimally different from a sinus examination of July 1985.  
He was diagnosed with status post orbital fracture with 
residual sensory loss in the second maxillary division of the 
trigeminal nerve 

The veteran was afforded an additional VA examination in 
March 1999.  He reported continuing to suffer from 
intermittent burning numbness in the right cheek and frequent 
left frontal headaches.  He also complained of memory 
problems.  Physical examination revealed, in pertinent part, 
intact cranial nerves II-XII.  The impressions were 
posttraumatic headaches, and posttraumatic organic brain 
syndrome.  

At a March 2002 hearing before the undersigned Member, the 
veteran was seen visibly rubbing the right side of his face 
and he was in obvious discomfort.  He reported that at the 
time of injury his right facial disability initially caused 
numbness and pain.  Presently, he complained of continuous 
right facial area numbness.  Tension would further cause eye 
watering and a facial tic.  At times of weather changes, he 
reported having some pain and tingling but he was not sure if 
it was attributable to his right facial injury or to 
arthritis in his neck.  He reported that the severity of his 
facial disability had not changed since March 1999.  He was 
not receiving any medical treatment for his disability. 

Analysis

The veteran contends that his service-connected right facial 
disability is more severe than the initial rating assigned 
indicates.

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly adds to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified, in pertinent part, at 38 C.F.R. §§ 3.102, 
3.159, 3.326).  

In this case, the veteran has been informed of the evidence 
necessary to substantiate his claim and provided an 
opportunity to submit such evidence.  In this respect, the RO 
attempted to develop the record and obtain post-service 
treatment records.  In addition, in February 1984, May 1995, 
and March 1999, the veteran was afforded examinations for VA 
compensation purposes in connection with his claim. 
Additionally, the veteran was provided an opportunity to 
submit additional evidence or argument in support of his 
claim.  In the rating decision on appeal, statement of the 
case and supplemental statement of the case sent to the 
veteran, he was advised of the laws and regulations 
applicable to his claim as well as the basis for the denial 
of his claim.  The veteran has not identified any additional 
evidence in support of his claim.  Accordingly, the Board 
finds that the duty to assist and notify the veteran has been 
satisfied.  See generally, 38 U.S.C.A. § 5103A.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  The Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States 
Court of Appeals for Veterans Claims (Court) has made a 
distinction, however, between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection, and a claim of entitlement to an increased rating 
of a service-connected condition.  At the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999). 

The veteran's right facial disability is presently assigned a 
noncompensable evaluation, effective August 13, 1983, under 
the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8207.  
Under Diagnostic Code 8207, a 10 percent evaluation is 
warranted for incomplete paralysis of the seventh (facial) 
cranial nerve that is moderate.  A 20 percent evaluation is 
warranted for incomplete paralysis of the seventh (facial) 
cranial nerve that is severe.  In every instance where the 
minimum schedular evaluation requires residuals and the 
schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R § 4.31 (2001).  

Additionally, under Diagnostic Code 8205, a 10 percent 
evaluation is warranted for moderate incomplete paralysis of 
the fifth (trigeminal) cranial nerve.  A 20 percent 
evaluation is warranted for severe incomplete paralysis of 
the fifth (trigeminal) cranial nerve.  

As the veteran's claim for a higher rating for his right 
facial disability was pending when the regulations pertaining 
to diseases of the cranial nerves were revised, he is 
entitled to the version of the law most favorable to him, 
although the new criteria are only applicable to the period 
of time after their effective date.  Karnas v. Derwinski, 1 
Vet. App. 308 (1990); VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 
(2000).

The Board notes that the regulations changed concerning 
diseases of the cranial nerves in 1992.  However, there were 
no changes were made to Diagnostic Codes applicable to the 
veteran's right facial disability.

Initially, the Board finds that the veteran's right facial 
disability should be evaluated under Diagnostic Code 8205, 
for incomplete paralysis of the fifth (trigeminal) cranial 
nerve.  In this regard, both the service medical records as 
well as the May 1995 VA examination reported objective 
findings of sensory loss in the second maxillary division of 
the trigeminal nerve, and not the seventh (facial) cranial 
nerve.  

In evaluating the veteran's right facial disability, the VA 
examinations of February 1984 and May 1995 each showed a loss 
of sensation in the right orbital area.  The May 1995 VA 
examination specified that the involved area was the second 
maxillary division of the trigeminal nerve.  This finding 
mirrors the finding made immediately following the in-service 
assault.  While the May 1999 VA examination revealed intact 
cranial nerves, and while severe incomplete paralysis of the 
nerve has never been demonstrated, on balance, the Board 
finds that the evidence is in relative equipoise as to 
whether an increased evaluation is in order.  Hence, 
reasonable doubt is resolved in favor of the veteran, and a 
10 percent evaluation from August 13, 1983, is warranted 
under Diagnostic Code 8205.  

In evaluating this disability, the Board has also reviewed 
the nature of the original disability and considered whether 
the veteran was entitled to a "staged" rating for his right 
facial disability as prescribed by the Court in Fenderson.  
Based upon a review of the evidence, the Board finds that at 
no time since August 1983 has the evidence been in equipoise 
such as to warrant a rating greater than 10 percent under the 
above noted criteria.  In this regard, there is no evidence 
that the veteran has ever suffered from severe incomplete 
paralysis of the fifth (trigeminal) cranial nerve since 
August 13, 1983.  Thus, a staged rating is not warranted in 
this case. 


ORDER

A 10 percent evaluation for right facial injury status post 
right fractured orbital is granted, subject to the applicable 
criteria governing payment of monetary benefits.  


REMAND

A July 1998 rating decision denied entitlement to an earlier 
effective date for a grant of service connection for post 
traumatic stress disorder.  In August 1998, the veteran filed 
a timely notice of disagreement.  A statement of the case, 
however, has yet to be issued.  While the benefit sought by 
the veteran was, in part, granted in a November 1999 rating 
decision, because the appellant contends that he is entitled 
to an effective date from August 1983, the appellant's 
disagreement with the July 1998 rating decision remains 
viable.  Hence, he is still entitled to the issuance of a 
statement of the case.  Therefore, the Board is obligated to 
remand this issue under the doctrine announced in Manlincon 
v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is remanded for the following 
development:

The RO should issue a statement of the 
case on the issue of entitlement to an 
effective date prior to January 24, 1991, 
for the assignment of an one hundred 
percent rating for post traumatic stress 
disorder.  The veteran is respectfully 
advised that, following his receipt of 
the statement of the case, he must submit 
a timely substantive appeal within 60 
days in order to perfect his right to 
appellate review.

The sole purpose of this REMAND is to afford the veteran due 
process of law.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

